DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on May 24, 2021, for the application with serial number 16/570,248.

Claims 1, 12, and 25 are amended.
Claims 8, 15, 16, 32, 35, and 36 are canceled.
Claims 1-7, 9-14, 17-31, 33, 34, and 37-44 are pending.

Interview
The Examiner acknowledges the interview conducted on April 28, 2021, in which the model training and validation steps were discussed with respect to the prior art.  The subject matter eligibility rejection was also discussed briefly.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the abstract idea, contending that the presently recited claims are not directed to a method for detecting client satisfaction.  Amendments to the claims have changed the scope of the claims, necessitating an updated analysis under 35 USC §101.  The claims are now characterized in this Office Action as being directed to identifying and addressing anomalies, making this argument moot.
The Applicant additionally contends that the claims are subject matter eligible because they provide a practical application of improving machine learning capabilities.  The Examiner respectfully disagrees.  The present claims are directed to a method that merely uses machine learning capabilities to detect anomalies regarding customer sentiment in collected data.  The 
The Applicant further contends that the claims recite a special purpose computing system.  The Examiner respectfully disagrees.  The independent claims merely recite generic computer hardware - a processor and memory in independent claims 1, 12, and 25.  
The Applicant additionally submits that the claims do not fall within any of the subcategories of ‘certain methods of organizing human activity.’  In response, the Examiner submits that the present claims recite rules for identifying and addressing anomalous behavior that may include customer dissatisfaction.  For example, a human being provided with a false positive example of customer dissatisfaction could use that as evidence to improve and learn how to identify true positives.  Contrary to the Applicant’s assertions, the data operations recited in the claims amount to rules that a human being could follow to manage data and identify anomalies.  The steps could be performed mentally or on paper, but a general purpose computer implementing a machine learning algorithm is recited for implementation.
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art; as well as an updated search of the prior art.  The Tedaldi reference is now cited in the rejection of the independent claims.
The Applicant submits that the cited prior art does not teach using weighting to prioritize anomalies in case vector data.  In response, the Examiner submits that Konig teaches this because Konig teaches weighted performance metrics for agents in ¶[0119].  The use of 
The Applicant further traverses the rejection of independent claims 1, 12, and 25 as being obvious over Konig in view of Fenner and Tedaldi; contending that Konig does not teach validating anomalies with validation rules.  According to the Applicant, the validation taught by cited ¶[0087] of Konig happens during a training phase, while the validation of the present claims does not.  In response, the Examiner submits that the validation set of Konig constitutes a ‘signal report’ of validation that meets the broadest reasonable interpretation of the claim limitation.  There is no indication in the claims that validated data is not used to train the model.  The Examiner submits that using validated data to train a model is common practice, as evidenced by Konig.
Claims 15, 16, 35, and 36 have been canceled.  Subject matter that was incorporated from those claims into the amended independent claims necessitated an updated search of the prior art, and Bhatt is no longer applied to those limitations.  The Applicant’s arguments with respect to the Bhatt reference are moot.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends from canceled claim 15.  Appropriate correction is required.  For the purposes of prosecution, claim 15 will be assumed to depend from claim 12.
Claim 43 is objected to because of the following informalities:  Claim 43 depends from canceled claim 35.  Appropriate correction is required.  For the purposes of prosecution, claim 43 will be assumed to depend from claim 25.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-7, 9-14, 17-31, 33, 34, and 37-44 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-7, 9-14, 17-31, 33, 34, and 37-44 are all directed to one of the four statutory categories of invention, the claims are directed to identifying and addressing anomalies (as evidenced by exemplary claim 1; “identifying . . . one or more anomalies in the current case vector data for one or more specific current client cases;” and “utilizing the generated anomaly signal report to proactively address or correct the one or more identified anomalies”); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “collecting historical case vector data;” “training, using the historical case vector data, one or more machine learning [ ] models;” “obtaining current case vector data;” “providing the current case vector data to the trained one or more machine learning [ ] models;” “identifying [ ] one or more anomalies in the current case vector data;” “prioritizing the current case vectors . . . by using control data;” “generating a signal report;” “providing the signal report;” and “generating 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and memory in independent claims 1, 12, and 25). The claims do recite the use of machine learning, but the judicial exception of detecting client satisfaction is generally linked to the machine learning as a technological environment.  The use of machine learning implies the use of training data as feedback to ‘learn’ from historical data.  Moreover, a human being could manually employ a statistical algorithm iteratively using feedback as claimed to implement the recited steps.  However, the claims recite the use of machine learning to implement the method.  Therefore, the recitation of machine learning does not provide a practical application of the abstract idea.  See MPEP §2106.05 (f) & (h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor and memory in independent claims 1, 12, and 25) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  

.Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recites: “wherein the signal report provided to the agent for the service provider includes a report as false anomaly designation feedback feature.”  There is no teaching this in the originally filed disclosure.  Specifically, a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or US 2019/0238396 A1 to Tedaldi et al. described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 10, 12, 13, 14, 17, 18, 21, 25, 33, 34, 37, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to Konig (hereinafter ‘KONIG’) in view of US 2005/0179382 A1 to Fenner et al. (hereinafter ‘FENNER’) and US 2019/0238396 A1 to Tedaldi et al. (hereinafter ‘TEDALDI’).

Claim 1 (Currently Amended)
KONIG discloses a system comprising: at least one processor (see abstract; a processor); and 
at least one memory coupled to the at least one processor (see ¶[0019]; a processor and a memory), the at least one memory having stored therein instructions which, when executed by any set of the one or more processors (see again ¶[0019]; the memory stores instructions executed by a processor), perform a process including: 
collecting historical case vector data from one or more client service systems (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature ; 
training, using the historical case vector data, one or more machine learning anomaly detection models to detect anomalies in case data (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions); 
obtaining current case vector data representing current client cases associated with one or more clients of a service provider (see ¶[0063]; compute probability distributions regarding the customer’s current state); 
providing the current case vector data to the trained one or more machine learning anomaly detection models (see ¶[0058]; use machine learning techniques to train customer experience predictors); 
identifying, using the one or more machine learning anomaly detection models, one or more anomalies in the current case vector data for one or more specific current client cases (see ¶[0078]-[0079] and [0090]; calculate the likelihood of a predicted event, such as a customer’s taking a proactive action);
prioritizing the current case vectors associated with the one or more identified anomalies in the current case vector data by utilizing control data including weighting rules that provide instructions for prioritizing anomalous case vectors based on weighting calculations (see ¶[0119]; an agent weighted performance that multiplies expected values of each agent in terms of a performance metric);
generating a signal report (see ¶[0006] and [0091]-[0092]; training data includes an output feature corresponding to the input feature), the signal report including a listing of each of the one or more specific current client cases having one or more identified anomalies and the specific one or more anomalies associated with the listed more specific current client cases having one or more identified anomalies (see ¶[0090]; determine that the customer is . 
and further wherein generating the signal report includes validating the one or more identified anomalies as valid anomalies by utilizing control data including validation rules that provide instructions for validating anomalous signals (see ¶[0087]; training data is separated into a validation set).
KONIG does not explicitly disclose, but FENNER discloses, providing the signal report to an agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.
KONIG does not specifically disclose, but TEDALDI discloses, wherein the signal report provided to the agent for the service provider includes a report as false anomaly designation feedback feature for each of the one or more identified anomalies associated with the listed more specific current client cases, the false anomaly designation feedback feature being generated when the agent indicates one or more of the identified anomalies is a false anomaly designation (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly); 
generating training data for the one or more machine learning anomaly detection models from the false anomaly designation feedback feature being generated by the agent (see ¶[0065]; an identified anomaly pattern is identified over the training set); and 
utilizing the generated anomaly signal report to proactively address or correct the one or more identified anomalies (see ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  TEDALDI discloses using random forests and machine learning techniques to generate rules for causation analysis of network anomalies to remediate issues and provide a network assurance service to customer sites (see abstract and ¶[0014].  It would have been obvious for one of ordinary skill in the art at the time of invention to identify anomalous patterns and use false negatives as feedback as taught by TEDALDI in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction.

Claim 10 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
KONIG does not specifically disclose, but FENNER discloses, wherein providing the signal report to an agent for the service provider includes delivering a notification of the signal report to the user (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction 

Claim 12 (Currently Amended)
KONIG discloses a system for proactively detecting client satisfaction comprising: at least one processor (see abstract; a processor); and 
at least one memory coupled to the at least one processor (see ¶[0019]; a processor and a memory), the at least one memory having stored therein instructions which, when executed by any set of the one or more processors (see again ¶[0019]; the memory stores instructions executed by a processor), perform a process including:  
obtaining, using one or more computing systems, current case data representing cases associated with clients of a service provider (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature vectors.  A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers); 
providing the current case data to one or more machine learning-based language processing models (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions); 
identifying, using the one or more machine learning-based language processing models, one or more client sentiments in the current case data for one or more specific current client cases (see ¶[0059] and [0063]; make predictions of customer state, such as the customer is angry); 
prioritizing the current case vectors associated with the one or more identified anomalies in the current case vector data by utilizing control data including weighting rules that provide instructions for prioritizing anomalous case vectors based on weighting calculations (see ¶[0119]; an agent weighted performance that multiplies expected values of each agent in terms of a performance metric);
generating, using one or more computing systems, a signal report (see ¶[0006] and [0091]-[0092]; training data includes an output feature corresponding to the input feature),, the signal report including a listing of each of the one or more specific cases having one or more identified client sentiments and the specific one or more client sentiments associated with the listed more specific current client cases having one or more identified one or more client sentiments (see ¶[0090]; determine that the customer is dissatisfied and identify a customer that needs proactive contact from an agent based on previous interactions).
and further wherein generating the signal report includes validating the one or more identified anomalies as valid anomalies by utilizing control data including validation rules that provide instructions for validating anomalous signals (see ¶[0087]; training data is separated into a validation set).
KONIG does not explicitly disclose, but FENNER discloses, providing, using one or more computing systems, the signal report to an agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.
KONIG does not specifically disclose, but TEDALDI discloses, wherein the signal report provided to the agent for the service provider includes a report as false anomaly designation feedback feature for each of the one or more identified anomalies associated with the listed more specific current client cases, the false anomaly designation feedback feature being generated when the agent indicates one or more of the identified anomalies is a false anomaly designation (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly); 
generating training data for the one or more machine learning anomaly detection models from the false anomaly designation feedback feature being generated by the agent (see ¶[0065]; an identified anomaly pattern is identified over the training set); and 
utilizing the generated anomaly signal report to proactively address or correct the one or more identified anomalies (see ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  TEDALDI discloses using random forests and machine learning techniques to generate rules for causation analysis of network anomalies to remediate issues and provide a network assurance service to customer sites (see abstract and ¶[0014].  It would have been obvious for one of ordinary skill in the art at the time of invention to identify anomalous patterns and use false negatives as feedback as taught by TEDALDI in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction.

Claim 13 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
KONIG further discloses wherein the current case data includes textual data representing one or more of client case conversation data (see ¶[0071]; customer rudeness in a , agent case conversation data (see again ¶[0071]; agent rudeness in a voice conversation or text conversation), and case survey result comment data (see ¶[0116]-[0117]; actual historical results and whether customers contacts the organization regarding those call reasons).

Claim 14 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
KONIG further discloses wherein the one or more machine learning- based language processing models includes corpus data representing a plurality of sentiment indications (see ¶[0071]; escalations due to rudeness as classified within a taxonomy in a text conversation in a chat session).

Claim 17 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
KONIG further discloses wherein the specific one or more client sentiments associated with the listed more specific current client cases is a negative sentiment type (see ¶[0071] rudeness.  See also ¶[0090]-[0091]; the customer may be dissatisfied).

Claim 18 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
KONIG further discloses wherein the specific one or more client sentiments associated with the listed more specific current client cases is a positive sentiment type (see ¶[0113]; .

Claim 21 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
KONIG does not specifically disclose, but FENNER discloses, wherein providing the signal report to an agent for the service provider includes delivering a notification of the signal report to the agent (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.

Claim 25 (Currently Amended)
KONIG discloses a system for proactively detecting client satisfaction comprising: at least one processor (see abstract; a processor); and 
at least one memory coupled to the at least one processor (see ¶[0019]; a processor and a memory), the at least one memory having stored therein instructions which, when executed by the at least one processor (see again ¶[0019]; the memory stores instructions executed by a processor), perform a process including:  
collecting, using one or more computing systems, historical case vector data from one or more client service systems (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature vectors.  A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers); 
training, using the historical case vector data, one or more machine learning anomaly detection models to detect anomalies in case data indicating potential client dissatisfaction (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions); 
obtaining, using one or more computing systems, current case vector data representing current client cases associated with one or more clients of a service provider (see ¶[0063]; compute probability distributions regarding the customer’s current state); 
providing the current case vector data to the trained one or more machine learning anomaly detection models (see ¶[0058]; use machine learning techniques to train customer experience predictors); 
identifying, using the one or more machine learning anomaly detection models, one or more anomalies in the current case data for one or more specific current client cases (see ¶[0078]-[0079] and [0090]; calculate the likelihood of a predicted event, such as a customer’s taking a proactive action); 
prioritizing the current case vectors associated with the one or more identified anomalies in the current case vector data by utilizing control data including weighting rules that provide instructions for prioritizing anomalous case vectors based on weighting calculations (see ¶[0119]; an agent weighted performance that multiplies expected values of each agent in terms of a performance metric.  Examiner Note: in the context of Konig, agent performance metrics are related to an unexpected increase in interactions that increases ;
providing the current case data to one or more machine learning-based language processing models (see ¶[0102]-[0103]; train a deep neural network using deep learning to provide output based on features); 
identifying, using the one or more machine learning-based language processing models, one or more client sentiments in the current case data for one or more specific current client cases (see ¶[0059] and [0063]; make predictions of customer state, such as the customer is angry); 
prioritizing the one or more identified client sentiments in the current case data by utilizing control data including weighting rules that provide instructions for prioritizing client sentiments based on weighting calculations (see again ¶[0119]; an agent weighted performance that multiplies expected values of each agent in terms of a performance metric.  Examiner Note: in the context of Konig, agent performance metrics are related to an unexpected increase in interactions that increases waiting time and results in customer dissatisfaction, which, is a ‘sentiment’  See ¶[0059]-[0061] and [0122], where a sudden increase affects customer satisfaction);
generating, using one or more computing systems, a signal report (see ¶[0006] and [0091]-[0092]; training data includes an output feature corresponding to the input feature), the signal report including: 
a listing of each of the one or more specific current client cases having one or more identified anomalies and the specific one or more anomalies associated with the listed more specific current client cases having one or more identified anomalies (see ¶[0090]; determine that the customer is dissatisfied and identify a customer that needs proactive contact from an agent based on previous interactions); 
and further wherein generating the signal report includes validating the one or more identified anomalies as valid anomalies by utilizing control data including validation rules that provide instructions for validating anomalous signals (see ¶[0087]; training data is separated into a validation set); and
a listing of each of the one or more specific cases having one or more identified client sentiments and the specific one or more client sentiments associated with the listed more specific current client cases having one or more identified one or more client sentiments (see again ¶[0090]; determine that the customer is dissatisfied and identify a customer that needs proactive contact from an agent based on previous interactions). 
KONIG does not explicitly disclose, but FENNER discloses, providing, using one or more computing systems, the signal report to an agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.
KONIG does not specifically disclose, but TEDALDI discloses, wherein the signal report provided to the agent for the service provider includes: a report as false anomaly designation feedback feature for each of the one or more identified anomalies associated with the listed more specific current client cases, the false anomaly designation feedback feature being generated when the agent indicates one or more of the identified anomalies is a false anomaly designation (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly); and 
a report as false sentiment designation feedback feature for each of the specific one or more client sentiments associated with listed more specific current client cases, the false sentiment designation feedback feature being generated when the agent indicates one or more of the specific one or more client sentiments is a false sentiment designation (see again ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly.  Examiner Note: in the context of Konig, agent performance metrics are related to an unexpected increase in interactions that increases waiting time and results in customer dissatisfaction, which, is a ‘sentiment’ related to an anomaly.  See ¶[0059]-[0061] and [0122], where a sudden increase affects customer satisfaction);
generating training data for the one or more machine learning anomaly detection models from the false anomaly designation feedback feature being generated by the agent (see ¶[0065]; an identified anomaly pattern is identified over the training set.  Examiner Note: in the context of Konig, agent performance metrics are related to an unexpected increase in interactions that increases waiting time that equates to an ‘anomaly.’  See ¶[0059]-[0061] and [0122], where a sudden increase affects customer satisfaction);
generating training data for the one or more machine learning-based language processing models from the false sentiment designation feedback feature being generated by the agent (see again ¶[0065]; an identified anomaly pattern is identified over the training set); 
utilizing the generated anomaly signal report to proactively address or correct the one or more identified anomalies (see ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen); and 
utilizing the generated sentiment signal report to proactively address the one or more client sentiments (see again ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  TEDALDI discloses using random forests and machine learning techniques to generate rules for causation analysis of network anomalies to remediate issues and provide a network assurance service to customer sites (see abstract and ¶[0014].  It would have been obvious for one of ordinary skill in the art at the time of invention to identify anomalous patterns and use false negatives as feedback as taught by TEDALDI in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction.

Claim 33 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
KONIG further discloses wherein the current case vector data includes textual data representing one or more of client case conversation data (see ¶[0071]; customer rudeness in a voice conversation or text conversation), agent case conversation data (see again ¶[0071]; agent rudeness in a voice conversation or text conversation), and case survey result comment data (see ¶[0116]-[0117]; actual historical results and whether customers contacts the organization regarding those call reasons).

Claim 34 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
wherein the one or more machine learning- based language processing models includes corpus data representing a plurality of sentiment indications (see ¶[0071]; escalations due to rudeness as classified within a taxonomy in a text conversation in a chat session).

Claim 37 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
KONIG further discloses wherein the specific one or more client sentiments associated with the listed more specific current client cases is a negative sentiment type (see ¶[0071] rudeness.  See also ¶[0090]-[0091]; the customer may be dissatisfied).

Claim 38 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
KONIG further discloses wherein the specific one or more client sentiments associated with the listed more specific current client cases is a positive sentiment type (see ¶[0113]; positive interactions with the same customer.  See also ¶[0092]; happy and looking to buy more).

Claim 41 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
KONIG does not specifically disclose, but FENNER discloses, wherein providing the signal report to an agent for the service provider includes delivering a notification of the signal report to the agent (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.

Claims 2, 24, 26, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2015/0310487 A1 to Xu et al. (hereinafter ‘XU’).

Claim 2 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but XU discloses, wherein in the collecting of the historical case vector data a weight is assigned to each vector of the vector data in relation to other vectors of the vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector 

Claim 24 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but XU discloses, wherein in the obtaining of the current case vector data, a weight is assigned to each vector of the vector data in relation to other vectors of the vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claim 26 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but XU discloses, wherein in the collecting of the historical case vector data a weight is assigned to each vector of the vector data in relation to other vectors of the vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claim 44 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but XU discloses, wherein in the obtaining of the current case vector data, a weight is assigned to each vector of the vector data in relation to other vectors of the vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claims 3, 4, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al.  as applied to claim 1 above, and further in view of US 2018/0300450 A1 to Hogan et al. (hereinafter ‘HOGAN’).

Claim 3 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but HOGAN discloses, wherein in the collecting of the historical case vector data a vector type is assigned to each vector of the vector data a vector type selected from the group of vector types consisting of: an anomaly-based-Gaussian vector type; an anomaly-based-IQR vector type; an average-based vector type; a mean-medium-based vector type; a standard-deviation-based vector type; and a threshold-based vector type (see ¶[0223] and Table 1; algorithmic analysis strategies include Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies such as Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claim 4 (Original)
the system as set forth in claim 3.
KONIG does not specifically disclose, but HOGAN discloses, wherein the threshold-based vector data type includes assigning one of a maximum threshold value, a minimum threshold value, and a combination of the foregoing (see ¶[0223] and Table 1; outliers are excluded if they are below a certain value or above a certain value).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies excluding outliers as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claim 27 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but HOGAN discloses, wherein in the collecting of the historical case vector data a vector type is assigned to each vector of the vector data a vector type selected from the group of vector types consisting of: an anomaly-based-Gaussian vector type; an anomaly-based-IQR vector type; an average-based vector type; a mean-medium-based vector type; a standard-deviation-based vector type; and a threshold-based vector type (see ¶[0223] and Table 1; algorithmic analysis strategies include Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes 

Claim 28 (Original)
The combination of KONIG, FENNER, and HOGAN discloses the system as set forth in claim 27.
KONIG does not specifically disclose, but HOGAN discloses, wherein the threshold-based vector data type includes assigning one of a maximum threshold value, a minimum threshold value, and a combination of the foregoing (see ¶[0223] and Table 1; outliers are excluded if they are below a certain value or above a certain value).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies excluding outliers as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2016/0132901 A1 to Davar et al. (hereinafter ‘DAVAR’).

Claim 5 (Original)
the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but DAVAR discloses, wherein in the collecting of the historical case vector data an object type is assigned to each vector of the vector data, wherein the object type comprises one of client object type, contact object type, and case object type (see ¶[0007], [0014], and [0016]; vendor data objects and client data objects in a customer relationship management system).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]) from a customer relations management database (CRM) (see ¶[0055]).  DAVAR discloses ranking vendor data objects in a system using CRM software that includes client data objects and vendor data objects.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the object types as taught by DAVAR in the CRM database taught by KONIG with the motivation to analyze customer experience information.

Claim 29 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but DAVAR discloses, wherein the collecting of the historical case vector data comprises an object type assigned to each vector of the vector data, and wherein the object type further comprises one of client object type, contact object type, and case object type (see ¶[0007], [0014], and [0016]; vendor data objects and client data objects in a customer relationship management system).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]) from a customer relations management database (CRM) .

Claims 6, 7, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2019/0188065 A1 to Anghel et al. (hereinafter ‘ANGHEL’).

Claim 6 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but ANGHEL discloses, wherein the one or more machine learning anomaly detection models include a supervised machine learning anomaly detection model (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claim 7 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but ANGHEL discloses, wherein the one or more anomalies include at least one anomaly type selected from the group of anomaly types consisting of: a point anomaly type; a contextual anomaly type; and a collective anomaly type (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection and classification of data points as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claim 30 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but ANGHEL discloses, wherein the one or more machine learning anomaly detection models include a supervised machine learning anomaly detection model (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an 

Claim 31 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but ANGHEL discloses, wherein the one or more anomalies include at least one anomaly type selected from the group of anomaly types consisting of: a point anomaly type; a contextual anomaly type; and a collective anomaly type (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection and classification of data points as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claims 9, 11, 20, 22, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER . as applied to claim 1 above, and further in view of US 2015/0051957 A1 to Griebeler et al. (hereinafter ‘GRIEBELER’).

Claim 9 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes providing a dashboard user interface that displays the signal report to the agent for the service provider (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 11 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes customizing a user interface screen provided to agent for the service provider by the client service system based on the signal report (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 20 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes providing a dashboard user interface that displays the signal report to the agent (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 22 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes customizing a user interface screen provided to the agent by the client service system based on the signal report (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  
 
Claim 40 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes providing a dashboard user interface that displays the signal report to the agent (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).


Claim 42 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes customizing a user interface screen provided to the agent by the client service system based on the signal report (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claims 23 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 12 above, and further in view of US 2013/0346067 A1 to Bhatt (hereinafter ‘BHATT’).

Claim 23 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 15.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but BHATT discloses, wherein one or more of the client sentiments is removed from the signal report when the one or more client sentiments are associated with false sentiment designation feedback (see ¶[0062]; the sentiment analysis engine does not count false-positive scoring, such as “angry tomatoes”).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  BHATT discloses sentiment analysis that includes determining false-positives.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine false-positives as taught by BHATT in the system executing the method of KONIG with the motivation to accurately determine that a customer is dissatisfied.

Claim 43 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but BHATT discloses, wherein one or more of the client sentiments is removed from the signal report when the one or more client sentiments are associated with false sentiment designation feedback (see ¶[0062]; the sentiment analysis engine does not count false-positive scoring, such as “angry tomatoes”).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  BHATT discloses sentiment analysis that includes determining false-positives.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine false-positives as taught by BHATT in the system executing the method of KONIG with the motivation to accurately determine that a customer is dissatisfied.

Claims 19 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 12 above, and further in view of US 2019/0227822 A1 to Azmoon (hereinafter ‘AZMOON’)

Claim 19 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but AZMOON discloses, wherein the specific one or more client sentiments associated with the listed more specific current client cases is an urgency sentiment type (see ¶[0133]; a message may be scored on sentiment analysis, and higher scores may be assigned when the message conveys urgency or an apologetic tone).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  AZMOON discloses contextual communication with sentiment analysis that includes detecting an apologetic tone and/or urgency.  It would have been obvious for one of ordinary 

Claim 39 (Original)
The combination of KONIG and FENNER discloses the system as set forth in claim 25.
The combination of KONIG and FENNER does not specifically disclose, but AZMOON discloses, wherein the specific one or more client sentiments associated with the listed more specific current client cases is an urgency sentiment type (see ¶[0133]; a message may be scored on sentiment analysis, and higher scores may be assigned when the message conveys urgency or an apologetic tone).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  AZMOON discloses contextual communication with sentiment analysis that includes detecting an apologetic tone and/or urgency.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the detection of urgency as taught by AZMOON in the system executing the method of KONIG with the motivation to determine when a customer is dissatisfied.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624